Citation Nr: 0925700	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  00-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.  

2.  Entitlement to service connection for a right shoulder 
disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1960 to 
February 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision in which the 
RO, in pertinent part, denied both claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his May 2009 VA Form 9, the Veteran indicated that he 
desired a hearing before the Board at the RO (that is, a 
Travel Board hearing).  Pursuant to 38 C.F.R. § 20.700 
(2008), a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Since the RO 
schedules Travel Board and video conference hearings between 
the RO and the Board, a remand of these matters to the RO is 
warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for 
either a Travel Board or a video 
conference hearing before a Veterans Law 
Judge at the earliest available 
opportunity, in accordance with the May 
2009 request.  The RO should notify the 
Veteran and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b).  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




